       2:19-cv-00029-DCN         Date Filed 01/03/19       Entry Number 1       Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION
                                   Civil Action No. 2:19-cv-00029-DCN

 Devin Thomas Harley,

                                        Plaintiff,


 v.

 North American Transportation Services,
 LLC, Todd T. Packard, Premium                               NOTICE OF REMOVAL
 Transportation Group, Inc., Premium
 Enterprises, Inc., Premium Transportation
 Staffing, Inc., Premium of Tennessee, Inc.
 and Marvin Morales,

                                    Defendants.


       Defendants, Todd T. Packard, Premium Transportation Group, Inc., Premium Enterprises,

Inc., Premium Transportation Staffing, Inc., Premium of Tennessee, Inc. would respectfully show in

support of their Notice of Removal that:

       1.      This action was filed on or about December 06, 2018, in the Colleton County Court

of Common Pleas, South Carolina. A copy of Plaintiff’s Complaint is attached hereto as Exhibit

A. This Notice of Removal is being filed within thirty (30) days of service of the Complaint,

which was these Defendants’ first receipt of the Complaint.

       2.      This removal notice is based on this Court’s diversity jurisdiction pursuant to 28

U.S.C. § 1332 (a) (1) and 28 U.S.C. § 1441.

       3.      There is complete diversity of citizenship between the Plaintiff and the Defendants.

The Plaintiff alleges in his Complaint that he resides in and is a citizen of the State of Maryland.

       4.      The Plaintiff alleges in his Complaint that Defendant North American

Transportation Services, LLC is a foreign corporation. Upon information and belief, Defendant
       2:19-cv-00029-DCN          Date Filed 01/03/19      Entry Number 1     Page 2 of 5




North American Transportation Services, LLC is a Florida corporation with its principal place of

business in Florida. A copy of Defendant North American Transportation Services, LLC’s

Certificate of Status is attached as Exhibit B.

       5.      The Plaintiff alleges in his Complaint that Defendant Todd T. Packard resides in

and is a citizen of the State of Ohio.

       6.      The Plaintiff alleges in his Complaint that Defendant Premium Transportation

Group, Inc. is an Ohio corporation. Defendant Premium Transportation Group, Inc.’s principal

place of business is the State of Ohio. Defendant Premium Transportation Group, Inc.’s Certificate

of Status is attached hereto as Exhibit C.

       7.      The Plaintiff alleges in his complaint that Defendant Premium Enterprises, Inc. is

an Ohio corporation. Defendant Premium Enterprises, Inc.’s principal place of business is the

State of Ohio. Defendant Premium Enterprises, Inc.’s Certificate of Status is attached hereto as

Exhibit D.

       8.      The Plaintiff alleges in his complaint that Defendant Premium Transportation

Staffing, Inc. is an Ohio corporation. Defendant Premium Transportation Staffing, Inc.’s principal

place of business is the State of Ohio. Defendant Premium Transportation Staffing, Inc.’s

Certificate of Status is attached hereto as Exhibit E.

       9.      The Plaintiff alleges in his complaint that Defendant Premium of Tennessee, Inc.

is a foreign corporation. Defendant Premium of Tennessee, Inc. is a Delaware corporation.

Defendant Premium of Tennessee, Inc.’s principal place of business is the State of Ohio.

Defendant Premium of Tennessee, Inc.’s Certificate of Status is attached hereto as Exhibit F.




                                                  Page 2
       2:19-cv-00029-DCN          Date Filed 01/03/19      Entry Number 1       Page 3 of 5




        10.     The Plaintiff alleges in his Complaint that Defendant Marvin Morales resides in

and is a citizen of the State of Florida.

        11.     Defendant North American Transportation Services, LLC and Defendant Marvin

Morales have either not yet been served or have been served less than thirty (30) days prior to this

removal and they consent to the removal of this action pursuant to 28 U.S.C. § 1446(b)(2)(A).

(Exhibit G, Consents to Removal).

        12.     This case arises out of a motor vehicle accident. Plaintiff asserts that Defendants

were negligent, negligent per se, willful, wanton, reckless and grossly negligent, and caused the

Plaintiff to suffer damages when Defendant Morales struck his vehicle on Interstate 95 causing

both vehicles to leave the roadway. These Defendants, save Premium of Tennessee, Inc., contend

they are not subject to personal jurisdiction in South Carolina, and all Defendants deny liability

and fault.

        13.     The Plaintiff claims that he “has suffered damages including, but not limited to,

permanent bodily injury, pain and suffering, mental anguish, lost wages, loss of enjoyment of life,

and the loss of the companionship and society of his children and wife.” (Complaint ¶ 41).

        14.     In addition to seeking actual damages for the alleged injuries, the Plaintiff also

seeks to recover punitive damages against the Defendants. (Complaint ¶ Ad Damnum).

        15.     The amount in controversy exceeds Seventy-five Thousand and No/100 ($75,000.00)

Dollars, exclusive of interest and costs. Therefore, it does not appear to a legal certainty that the

Plaintiff’s claim is for less than the jurisdictional amount. See Woodward v. Newcourt Commericial

Finance Corp., 60 F. Supp. 2d 530 (D.S.C. 1999) (holding that case was properly removed primarily

because Plaintiff sought to recover punitive damages in addition to actual damages).




                                               Page 3
      2:19-cv-00029-DCN        Date Filed 01/03/19      Entry Number 1      Page 4 of 5




       16.    The Defendants have furnished to the Clerk of Court for Colleton County a copy of

this Notice of Removal. A copy of the Clerk’s Acknowledgement of filing of Notice of Removal

will be filed immediately with this Court after it is received from the Colleton County Clerk of

Court. No other papers have been filed by the Defendants in the State Court action.

       WHEREFORE, these Defendants respectfully remove this action from the Colleton

County Court of Common Pleas to this Court.

       Respectfully Submitted this 3rd day of January, 2019.


                                                MURPHY & GRANTLAND, P.A.

                                                s/E. Raymond Moore, III
                                                E. Raymond Moore, III (FED ID 6797)
                                                P.O. Box 6648
                                                Columbia, SC 29260
                                                Phone: 803-782-4100
                                                Fax: 803-782-4140
                                                Email: ermoore@murphygrantland.com
                                                Attorneys for Defendants Todd T. Packard,
                                                Premium Transportation Group, Inc., Premium
                                                Enterprises, Inc., Premium Transportation
                                                Staffing, Inc., Premium of Tennessee, Inc.




                                            Page 4
     2:19-cv-00029-DCN         Date Filed 01/03/19         Entry Number 1      Page 5 of 5




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             CHARLESTON DIVISION
                                 Civil Action No.

Devin Thomas Harley,

                                      Plaintiff,


v.

North American Transportation Services,
LLC, Todd T. Packard, Premium                             CERTIFICATE OF SERVICE
Transportation Group, Inc., Premium
Enterprises, Inc., Premium Transportation
Staffing, Inc., Premium of Tennessee, Inc.
and Marvin Morales,

                                  Defendants.


      I hereby certify that on this 3rd day of January, 2019, I have served a copy of the

foregoing NOTICE OF REMOVAL in connection with the above-referenced case via

PACER/ECF.

                                                   MURPHY & GRANTLAND, P.A.

                                                   s/E. Raymond Moore, III
                                                   E. Raymond Moore, III (FED ID 6797)
                                                   P.O. Box 6648
                                                   Columbia, SC 29260
                                                   Phone: 803-782-4100
                                                   Fax: 803-782-4140
                                                   Email: ermoore@murphygrantland.com
                                                   Attorneys for Todd T. Packard, Premium
                                                   Transportation Group, Inc., Premium
                                                   Enterprises, Inc., Premium Transportation
                                                   Staffing, Inc., Premium of Tennessee, Inc.
